Case 3:19-cr-00200-TAD-KLH Document 80 Filed 02/03/20 Page 1 of 8 PageID #: 625



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

 ************************************ *                       CASE NO. 3:19-CR-00200-01
 UNITED STATES OF AMERICA                             *
                                                      *       JUDGE DOUGHTY
 VERSUS                                               *
                                                      *       MAGISTRATE JUDGE KAREN
 JAMARVIN K. JACKSON                                  *       L. HAYES
                                                      *
 *************************************


                              POST-HEARING MEMORANDUM

         NOW INTO COURT, comes Defendant, JAMARVIN K. JACKSON, by and through

 undersigned counsel who supports Defendant’s previously filed motions to suppress with this Post-

 Hearing Memorandum. This memorandum is intended to supplement the facts, law and argument

 previously set forth in Defendant’s motions and the hearing in this matter, as follows:

    I.      Lack of Required Nexus in Search Warrant/Affidavit

         In the Government’s Opposition to Defendant’s Motions to Suppress, the Government

 conceded that “the affidavit for the residential search warrant could have been written more clearly

 in some respects.” The Government promised that the “nexus between the place to be searched

 and the items to be seized … will be established during the evidentiary hearing in this matter.”

 But, following the hearing on this matter, the Government is now no closer to establishing a nexus

 between the search warrant and 1401 Erin Street, apartment 265, than it was prior to the hearing.

         The search warrant and its supporting affidavit in no way connected Defendant to this

 residence, and there was no testimony presented from the Government at the hearing that even

 attempted to remedy this. While Detective Crowder and Lieutenant Passman provided testimony

 at the hearing as to how they personally believed there was a nexus between Defendant and



                                                  1
Case 3:19-cr-00200-TAD-KLH Document 80 Filed 02/03/20 Page 2 of 8 PageID #: 626



 apartment 265 prior to the search,1 none of this made it into the affidavit and search warrant that

 were presented to the magistrate who authorized the search. “Facts must exist in the affidavit

 which establish a nexus between the house to be searched and the evidence sought.” United States

 v. Freeman, 685 F.2d 942, 949 (5th Cir. 1982) (emphasis added). Because the search warrant

 affidavit here lacked this factual basis, the warrant must fail for insufficiently establishing the

 required nexus and therefore failing to establish probable cause for the search of apartment 265.

 All evidence seized from apartment 265 should be suppressed.

     II.      “General Warrant” in Violation of the Particularity Requirement

           As with the lack of testimony regarding the nexus requirement, the Government likewise

 failed to offer any evidence at the hearing to prove that the search warrant was sufficiently

 particular and therefore not a general warrant. All of the testimony at the hearing relevant to this

 issue clearly established that there was only one weapon in question here at the time Detective

 Crowder composed the search warrant and its affidavit, and that was a single black handgun.2

 There was therefore no valid basis to search the apartment or the vehicle for “an[y] and all weapons

 including, but not limited to, handguns, rifles and bullet cartridges.”                 The “including but not

 limited to” language here is exactly the type that was struck down as lacking particularity in United

 States v. Bridges, 344 F.3d 1010 (9th Cir. 2003). Because a more specific description was

 available, it should have been used. See United States v. Cook, 657 F.2d 730, 733 (5th Cir. 1981).


 1
   See e.g., Reporter’s Official Transcript of Motion to Suppress Hearing (hereinafter, “Transcript”), p. 130.
 2
   See Id. The testimony of Officer Miley indicated the robbery subject “was armed with a black handgun, possibly a
 9 millimeter.” (p. 6). When Lieutenant Passman was asked whether Chrisheena Stewart indicated that she had seen
 Defendant in possession of “one or more guns,” he responded that Ms. Stewart “had described one. I believe it was
 a black firearm.” (p. 52). When questioned as to the number of weapons used by the subject in the robbery, the
 Lieutenant stated that there was “one, to my knowledge…. A pistol.” (pp. 69-70). He stated that Ms. Stewart did not
 report that Defendant possessed a rifle (“Not to my knowledge.”) (p. 70). While the Lieutenant stated through
 hearsay that he believed Ms. Stewart had informed Detective Crowder that “she had seen him with more than one
 firearm before” and “it was a possibility there would be more than one” (p. 70), Detective Crowder testified that Ms.
 Stewart only mentioned the single, black handgun (“She indicated one day they were traveling … [and] a black
 firearm slid from underneath the passenger or driver seat of the vehicle. … She said it was black. … [S]he just asked
 him what kind of gun it was, obviously. He said, ‘Yeah, it’s a 9 millimeter...’”) (p. 101).

                                                          2
Case 3:19-cr-00200-TAD-KLH Document 80 Filed 02/03/20 Page 3 of 8 PageID #: 627



 Due to this lack of required particularity, the police here were allowed to conduct an unlimited

 search of the apartment and the automobile. As in United States v. Burch, 432 F. Supp. 961 (D.

 Del. 1977), this merits the suppression of all seized evidence.

     III.      The Good Faith Exception is Inapplicable

                Suppression therefore remains an appropriate remedy if the magistrate or judge
            in issuing a warrant was misled by information in an affidavit that the affiant knew
            was false or would have known was false except for his reckless disregard of the
            truth. Franks v. Delaware, 438 U.S. 154 (1978). The exception we recognize today
            will also not apply in cases where the issuing magistrate wholly abandoned his
            judicial role in the manner condemned in Lo-Ji Sales, Inc. v. New York, 442 U.S.
            319 (1979); in such circumstances, no reasonable well trained officer should rely
            on the warrant. Nor would an officer manifest objective good faith in relying on a
            warrant based on an affidavit “so lacking in indicia of probable cause as to render
            official belief in its existence entirely unreasonable.” Brown v. Illinois, 422 U.S.
            590, 610-611 (1975) (Powell, J., concurring in part); see Illinois v. Gates, 463 U.S.
            213, 263-264 (1983) (White, J., concurring in judgment). Finally, depending on
            the circumstances of the particular case, a warrant may be so facially deficient –
            i.e., in failing to particularize the place to be searched or the things to be seized –
            that the executing officers cannot reasonably presume it to be valid. Cf.
            Massachusetts v. Sheppard, 464 U.S. 888, 988-991 (1983).
            United States v. Leon, 468 U.S. 897, 923, 104 S. Ct. 3405 (1984)

               a. Franks v. Delaware

            Testimony at the hearing confirmed Defendant’s contentions in the previously-submitted

 memorandum in support of the first motion to suppress. Detective Crowder conceded there was

 no cell phone in the subject’s hands as the subject entered the Family Stop and Shop location,3

 despite the Detective’s previous contention otherwise in the apartment search warrant affidavit.4

 Further, testimony revealed no indication of the subject’s use of a hands-free, “Bluetooth”-type

 device as he/she approached and entered the business.5 The video evidence and hearing testimony


 3
   See Transcript, p. 138 (“Q: …was there any video evidence in this case that you can recall the revealed a cell
 phone in the subject’s hand, the subject who allegedly robbed the Stop and Shop? A: No.”); see also p. 22 (Q: Does
 the subject appear to have a cell phone in his or her hand? A: No.”).
 4
   See Defense Exhibit #2 to Memorandum in Support of Motion to Suppress #1, p. 2 (e.g., “…the phone call to
 Jackson … ends at the exact time that Jackson enters the business,”; “…Jackson then terminates the call as he
 approached the front door.”).
 5
   See Transcript, p. 22 (“Q: Does the subject appear to be operating any kind of Bluetooth device? A: I don’t know

                                                         3
Case 3:19-cr-00200-TAD-KLH Document 80 Filed 02/03/20 Page 4 of 8 PageID #: 628



 both contradict Detective Crowder’s version of the facts in the search warrant affidavit as to this

 very important point used to gain the magistrate’s approval of the search warrant.

          While Detective Crowder stated in the affidavit that “[a]n inquiry into Jamarvin Jackson

 revealed that his physical appearance was strikingly similar to that of the robbery suspect,”6 when

 shown a still photo of the facial area of the subject from the surveillance video, the Detective

 conceded that this exposed area of the subject’s face “appears to be a light color.”7

          Testimony from the hearing as well as the facts/argument mentioned in the previous

 memorandum (e.g., Detective Crowder’s use of conclusory statements in the affidavit), further

 indicate that the factors set forth in United States v. Womack, 2015 U.S. Dist. LEXIS 122977

 (W.D. La. 2015) establish intent and/or recklessness on Detective Crowder’s part. Detective

 Crowder confirmed that he alone drafted the warrants and affidavits in this case. 8 Regarding the

 Womack factor of exigency, Detective Crowder testified that there was nothing that required the

 affidavits/warrants to be completed in a rushed manner.9 Regarding the officer’s level of training,

 Detective Crowder stated that he’s been with the Monroe Police Department for 19 years, and has

 worked patrol, street crimes, traffic and investigations during that period.10 Regarding the Womack

 factor of whether the officer consulted with an attorney, Detective Crowder testified that he did

 not.11   The remaining two Womack factors (materiality and non-disclosure of facts) were

 established in the previously-submitted memorandum. Because intent and/or recklessness has

 been established on the part of the police, and because the matter to which the intent/recklessness

 relates was critical to a finding of probable cause, the good faith exception is inapplicable and



 that.”)
 6
   See Defense Exhibit #2 to Memorandum in Support of Motion to Suppress #1, p. 2.
 7
   See Transcript, p. 139.
 8
   See Transcript, p. 135.
 9
   See Id., p. 136.
 10
    See Id.
 11
    See Id. p. 137.

                                                        4
Case 3:19-cr-00200-TAD-KLH Document 80 Filed 02/03/20 Page 5 of 8 PageID #: 629



 suppression is appropriate in this case under Leon.

            b. Judicial “Rubber Stamp”

        In the previously-submitted memorandum Defendant set forth the reasons why the

 magistrate’s actions here amounted to a prohibited “rubber stamp.” The bottom line is that no

 reasonable magistrate would have issued a search warrant based on an affidavit such as this, and

 Detective Crowder, as a well-trained police officer, could not have reasonably relied upon the

 resulting search warrant. For these reasons the good faith exception is again inapplicable and

 suppression is appropriate.

            c.   Use of “Bare Bones” Affidavit

        As previously discussed, the apartment search warrant affidavit failed to establish a nexus

 between the place to be searched and the evidence sought there. The previously-submitted

 memorandum set forth how this amounted to usage of a prohibited “bare bones” affidavit, as the

 magistrate had no basis from which to conclude that any evidence relating to the robbery could be

 found at the apartment. The affidavit was “lacking in indicia of probable cause as to render belief

 in its existence entirely unreasonable.” “The Leon good faith exception does not apply to rescue

 a warrant ‘issued on the basis of a ‘bare bones’ affidavit.’” United States v. West, 520 F.3d 604,

 610 (6th Cir. 2008) (citing United States v. McPhearson, 469 F.3d 518, 525-26 (6th Cir. 2006).

 Therefore, the reliance on a bare bones affidavit renders the good faith exception inapplicable

 under Leon, and suppression is warranted.

            d. Facially Deficient Warrant

        As discussed in Section II, supra, the apartment search warrant lacked the required

 particularity and therefore amounted to a prohibited general warrant. For the reasons set forth

 above and in the previously-submitted memorandum, the warrant could not have been reasonably

 presumed to be valid by the executing officers. As such, under Leon the good faith exception is

                                                 5
      Case 3:19-cr-00200-TAD-KLH Document 80 Filed 02/03/20 Page 6 of 8 PageID #: 630



       inapplicable on this basis and suppression is appropriate. The Government has failed to meet its

       burden of establishing that the good faith exception should be applied here.

                       e. Application of the Exclusionary Rule is the Appropriate Remedy

                  “If exclusion of evidence … is to have any deterrent effect, … it must alter the behavior

       individual law enforcement officers or the policies of their departments.” Leon, 468 U.S. at 918.

       The glaring errors and irregularities in the warrant process in this case have been detailed.

       Objectively reasonable officers would not have relied on the warrants in this case, and testimony

       at the hearing established that these errors are systemic.12 Here, “the police have been shown to

       be reckless in maintaining a warrant system,” which is a stated basis for application of the

       exclusionary rule. See Herring v. United States, 555 U.S. 135, 146, 129 S. Ct. 695, 172 L. Ed. 2d

       496 (2009). Further, Herring indicated that when an officer obtains a search warrant using a bare

       bones affidavit and then allows it to be relied upon to support a search—as occurred here,

       application of the exclusionary rule is likewise appropriate. See Id.

IV.    Defendant’s Standing

                  An individual whose constitutional rights have been violated has the burden of establishing

       standing to move to suppress the illegally obtained evidence. United States v. Salvucci, 48 U.S.

       83, 86 (1980); Alderman v. United States, 394 U.S. 165 (1969). In the Government’s Opposition

       to Defendant’s Motions to Suppress, the Government claimed that Defendant does not have

       standing to object to the Government’s Fourth Amendment violations. The Government alleged

       that Defendant was a mere visitor to apartment 265 and “thus he had no actual, subjective

       expectation of privacy with respect to the place being searched or items being seized in Ms. Blair’s

       apartment.”




       12
            See Id., p. 137 (“Q: Did you follow your normal process … with these? A: Yes, sir, I did.”).

                                                                   6
Case 3:19-cr-00200-TAD-KLH Document 80 Filed 02/03/20 Page 7 of 8 PageID #: 631



          Despite claiming Defendant was a mere visitor to apartment 265, the Government

 intoroduced testimony at the hearing that indicated that Defendant has a driver’s license that lists

 1401 Erin Street, Apartment 265 as his address.13 The Government also introduced testimony of

 an encounter with a witness who claimed Defendant resided at this address.14

          In Minnesota v. Carter, 525 U.S. 83, 90, 119 S. Ct. 469, 142 L. Ed. 2d 373 (1998), the

 Supreme Court addressed the issue of standing by stating that “an overnight guest in a home may

 claim the protection of the Fourth Amendment.” Jasmine Blair testified at the hearing. She

 indicated that the apartment was leased to her alone, but that Defendant would stay at her apartment

 “maybe five nights out of the week”15 to help care for their infant child, and that Defendant had

 continued to do this since July of 2018. Based on the evidence admitted at the hearing, Defendant

 has met his burden of establishing standing to move to suppress the illegally seized evidence in

 this case.

          WHEREFORE, DEFENDANT PRAYS that Defendant’s motions to suppress be granted

 and all evidence seized pursuant to the illegal searches and arrest be suppressed. Defendant further

 requests that this Honorable Court issue essential findings of fact in its written ruling as to all

 motions to suppress.

                                                                 RESPECTFULLY SUBMITTED,

                                                                 /s/ Chad C. Carter
                                                                 CHAD C. CARTER
                                                                 La. Bar Roll No. 29790
                                                                 PARKER ALEXANDER, LLC
                                                                 2503 Ferrand Street
                                                                 Monroe, LA 71201
                                                                 TEL (318) 322-7373
                                                                 FAX (318) 322-1461
                                                                 Chad@ParkerAlexander.com


 13
    See Id., p. 117.
 14
    See Id. (“She stated that … he lived with his girlfriend on Erin Street Apartment 265.”).
 15
    See Id., p. 146.

                                                            7
Case 3:19-cr-00200-TAD-KLH Document 80 Filed 02/03/20 Page 8 of 8 PageID #: 632




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2020, a copy of the foregoing Post-Hearing

 Memorandum was filed electronically with the Clerk of Court using the CM/ECF system. Notice

 of this filing will be sent to Ms. Cytheria D. Jernigan, Assistant United States Attorney, and Mr.

 Robert Noel, attorney for co-defendant James R. Blackson, by operation of the court’s electronic

 filing system.



                                                     /s/ Chad C. Carter________
                                                     CHAD C. CARTER
                                                     La. Bar Roll No. 29790
                                                      PARKER ALEXANDER, LLC
                                                      2503 Ferrand Street
                                                      Monroe, LA 71201
                                                      TEL (318) 322-7373
                                                      FAX (318) 322-1461
                                                     Chad@ParkerAlexander.com




                                                 8
